FILED
                             NOT FOR PUBLICATION                            MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10375

                Plaintiff - Appellee,            D.C. No. 4:11-cr-00565-CKJ

  v.
                                                 MEMORANDUM *
MANUEL OSMAN NEVAREZ-
CAJIGAS,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Ronald S.W. Lew,** District Judge, Presiding

                            Submitted February 21, 2012 ***

Before:         FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Manuel Osman Nevarez-Cajigas appeals from the 13-month-and-one-day




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The Honorable Ronald S.W. Lew, District Judge for the U.S. District
Court for the Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence imposed following his guilty-plea conviction for possession with intent to

distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(D). We have

jurisdiction under 28 U.S.C. § 1291, and we reverse and remand for resentencing.

      Nevarez-Cajigas contends that the district court procedurally erred by failing

to calculate the applicable Sentencing Guidelines range at the outset of the

sentencing hearing, and by imposing a “standard” sentence rather than one based

upon the 18 U.S.C. § 3553(a) sentencing factors. We conclude that the district

court procedurally erred by failing to calculate the Guidelines range, and by failing

adequately to consider the § 3553(a) factors. See United States v. Carty, 520 F.3d

984, 993 (9th Cir. 2008) (en banc).

      Nevarez-Cajigas’ motion to file an untimely reply brief is granted.

      REVERSED AND REMANDED.




                                          2                                    11-10375